ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-4 are no longer rejected under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best found prior art does not teach or obviate the limitations of independent claim 1.
Claim 1 requires two features that do not appear in the found prior art:  the clamp ring that consists of two clamp rings welded in cross, and the wrapping blanket that weighs 550-600g.  While the prior art teaches penetration springs that connect to coil springs in a spring net/inlay (See RYAN (US 614987), HUANG (US 20070294824 A1), GROTHAUS (US 20180249842 A1), and GLEASON (US 2261581)) and some references taught a weight to the fabric (See CODOS (US 20190150630 A1, ¶0026) and DE202009008808U1 (Lines 297-298 of Translation))
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                               

/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 March 2022